     Case 1:21-cv-00283-JTN-SJB ECF No. 6, PageID.42 Filed 04/16/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

CLINTON CHEEKS,

                       Plaintiff,                      Case No. 1:21-cv-283

v.                                                     Honorable Janet T. Neff

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                       Defendants.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

         Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains, however, occurred at the Michigan Reformatory (RMI) in
  Case 1:21-cv-00283-JTN-SJB ECF No. 6, PageID.43 Filed 04/16/21 Page 2 of 5




Ionia, Ionia County, Michigan. Plaintiff sues the MDOC and the former MDOC Director Kenneth

McGinnis. Plaintiff also sues the following individuals who were employed at RMI during the

mid-1990s: Warden Pamela Withrow, Food Service Supervisor Lisa Cox, and School Teacher

Unknown Sally.

               Plaintiff entered RMI in 1994 when he was 16 years old. Plaintiff alleges that

before he turned 18 years old, he engaged in several sexual acts with Defendants or those under

their supervision. He alleges that, as a minor, he was unaware at the time that he was coerced by

RMI employees into performing these acts. The acts he describes ended by some point in 1996,

when Plaintiff turned 18 years old.

               Plaintiff seeks declaratory relief and damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court
                                                  2
    Case 1:21-cv-00283-JTN-SJB ECF No. 6, PageID.44 Filed 04/16/21 Page 3 of 5




to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                  To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Statute of Limitations

                  State statutes of limitations and tolling principles apply to determine the timeliness

of claims asserted under 42 U.S.C. § 1983. Wilson v. Garcia, 471 U.S. 261, 268–69 (1985). For

civil rights suits filed in Michigan under § 1983, the statute of limitations is three years. See Mich.

Comp. Laws § 600.5805(2); Carroll v. Wilkerson, 782 F.2d 44, 44 (6th Cir. 1986) (per curiam);

Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2, 1999). Accrual of the

claim for relief, however, is a question of federal law. Collyer v. Darling, 98 F.3d 211, 220

(6th Cir. 1996); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1984). The statute of limitations

begins to run when the aggrieved party knows or has reason to know of the injury that is the basis

of his action. Collyer, 98 F.3d at 220.1


1
 28 U.S.C. § 1658 created a “catch-all” limitations period of four years for civil actions arising under federal statutes
enacted after December 1, 1990. The Supreme Court’s decision in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369

                                                           3
  Case 1:21-cv-00283-JTN-SJB ECF No. 6, PageID.45 Filed 04/16/21 Page 4 of 5




                 Plaintiff’s complaint is untimely. He asserts claims arising between 1994 and 1996.

Plaintiff had reason to know of the “harms” done to him at the time they occurred. Hence, his

claims accrued by 1996. However, he did not file his complaint until March 2021, well past

Michigan’s three-year limit. Moreover, Michigan law no longer tolls the running of the statute of

limitations when a plaintiff is incarcerated. See Mich. Comp. Laws § 600.5851(9). Further, it is

well established that ignorance of the law does not warrant equitable tolling of a statute of

limitations. See Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991); Jones v. Gen. Motors Corp.,

939 F.2d 380, 385 (6th Cir. 1991); Mason v. Dep’t of Justice, No. 01-5701, 2002 WL 1334756, at

*2 (6th Cir. June 17, 2002).

                 A claim barred by the statute of limitations is subject to dismissal for failure to state

a claim. See Jones v. Bock, 549 U.S. 199, 215 (2007) (“If the allegations, for example, show that

relief is barred by the applicable statute of limitations, the complaint is subject to dismissal for

failure to state a claim . . . .”); see also Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017)

(holding that if, on the face of a complaint, the allegations show that relief is barred by an

affirmative defense (lack of exhaustion), the complaint is subject to dismissal for failure to state a

claim) (citing Jones, 549 U.S. at 215); Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir.

2012) (when a complaint on its face is barred by the statute of limitations, it fails to state a claim).

                                                   Conclusion

                 Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide



(2004), which applied this federal four-year limitations period to a suit alleging racial discrimination under § 1981
does not apply to prisoner claims under 42 U.S.C. §1983 because, while § 1983 was amended in 1996, prisoner civil
rights actions under § 1983 were not “made possible” by the amended statute. Id. at 382.

                                                         4
  Case 1:21-cv-00283-JTN-SJB ECF No. 6, PageID.46 Filed 04/16/21 Page 5 of 5




whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    April 16, 2021                             /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                                 5
